The petition for an order approving payment on account of an additional fee to the Special Master is granted and the parties are ordered to make additional payments •totaling $50,000 to Simon H. Rifkind, Esquire, Special Master, on account of the fee to be awarded by this Court as compensation for his services as Special Master. Such payments are to be made in the following proportions: Arizona, 28%; California, 28%; United States, 28%; Nevada, 12%; New Mexico, 2%; and Utah, 2%.
The order is subject to any further award, allowance or division of costs or fees as this Court may deem proper.
The Chief Justice took no part in the consideration or decision of this petition.